Filed 5/27/21 P. v. Sandoval CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                          H048640
                                                                     (Santa Clara County
           Plaintiff and Respondent,                                  Super. Ct. No. C2009969)

           v.

 SEBASTIAN ESTEBAN SANDOVAL,

           Defendant and Appellant.


         In July 2020, defendant Sebastian Esteban Sandoval was charged by felony
complaint with two counts of possession of a firearm by a felon (Pen. Code, § 29800,
subd. (a)(1)) and one count of misdemeanor resisting an officer (Pen. Code, § 148,
subd. (a)(1)). The record contains no indication of the facts of his offenses because he
waived preliminary examination, and the probation report was a waived referral.
         Defendant entered no contest pleas to all three counts in response to an indicated
sentence of 16 months to resolve both this case and his pending probation violation case.
The court imposed a 16-month term for one of the firearm counts, a concurrent term for
the other firearm count, and a concurrent 90-day term (which was deemed served) for the
resisting count. The court ordered that a $300 restitution fund fine be “impose[d]” and
“stay[ed]” “until it’s demonstrated you have the ability to pay.” It ordered that a
$300 parole revocation fine be “impose[d] and suspend[ed].” The court “waive[d] all of
the remaining fines and fees.” The abstract of judgment did not note the stay of the
restitution fund fine. Defendant timely filed a notice of appeal from the judgment.
       Appointed appellate counsel has filed an opening brief that states the case and the
facts but raises no issues. Defendant was notified of his right to submit written argument
on his own behalf but has failed to avail himself of the opportunity. Pursuant to People v.
Wende (1979) 25 Cal.3d 436, we have reviewed the entire record and have concluded that
there are no arguable issues on appeal. However, we note the clerical error in the abstract
and direct the trial court to correct it.
DISPOSITION
       The judgment is affirmed and the trial court is directed to correct the abstract of
judgment so that it notes the stay of the $300 restitution fund fine.




                                              2
                                _______________________________
                                ELIA, ACTING P. J.




WE CONCUR:




_____________________________
BAMATTRE-MANOUKIAN, J.




_____________________________
DANNER, J.




People v. Sandoval
H048640